13‐3651 
United States v. Allen                                                                                              

                                                                                                                
                                                                                                                
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                                                                  
                                       SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 17th day of  October,  two thousand fourteen. 
 
PRESENT:  PIERRE N. LEVAL, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                   
UNITED STATES OF AMERICA, 
                                         Appellee, 
 
                                         v.                                              13‐3651‐cr 
                                                                                       
KEVIN ALLEN, JR., 
                                         Defendant‐Appellant. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Stephan J. Baczynski, Assistant United States 
                                                              Attorney, for William J. Hochul, Jr., United 
                                           States Attorney for the Western District of New 
                                           York, Buffalo, New York. 
 
FOR DEFENDANT‐APPELLANT:                   Malvina Nathanson, Law Offices of Malvina 
                                           Nathanson, New York, New York.         
 
              Appeal from the United States District Court for the Western District of 

New York (Arcara, J.). 

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND 

DECREED that the judgment is AFFIRMED. 

              Defendant‐appellant Kevin Allen, Jr. appeals from a judgment entered on 

September 17, 2013, in the United States District Court for the Western District of New 

York sentencing him to 24 months of imprisonment following his guilty plea to 

violating the conditions of his supervised release.  On appeal, Allen argues that his 

guilty plea should be vacated because his attorney purportedly misled him regarding 

whether his state sentence and federal sentence would run concurrently.  We assume 

the partiesʹ familiarity with the underlying facts, the procedural history of the case, and 

the issues on appeal.   

              On July 28, 2011, Kevin Allen was stopped by the police for driving in a 

stolen car.  Allen tried to flee, got into a struggle with an officer, and eventually sprayed 

the officer with the officerʹs own pepper spray in an attempt to avoid arrest.  He was 

charged in state court with assault in the second degree in violation of New York Penal 

Law § 120.05‐03, and in March 2013 pled guilty to a related charge based on the same 


                                             ‐2‐ 
incident, see N.Y. Pen. Law § 195.08.  At the time of the incident, he was on supervised 

release in the federal system following a conviction for possession with the intent to 

distribute and distribution of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 

(b)(1)(C).  On July 18, 2013, while awaiting sentencing on the state charge, Allen pled 

guilty to the violation of supervised release in the district court.  On September 11, 2013, 

the district court sentenced Allen for the supervised release violation to two yearsʹ 

imprisonment and three additional years of supervised release.  The district court was 

advised that Allen would be sentenced in state court the next day, with the sentence to 

run concurrently with the federal sentence.  The next day, Allen was in fact sentenced to 

a sentence of two to four years, ʺconcurrent to federal sentence.ʺ  The State, however, 

did not transfer Allen back to federal custody until January 22, 2014, after the state 

sentence had run.  Hence, the federal sentence did not begin to run until then. 

              Allen argues he was deprived of his right to effective assistance of counsel 

in connection with his plea bargain, rendering his guilty plea invalid.  According to 

Allen, his attorney misled him into believing his state sentence would be concurrent 

with his federal sentence, meaning that his federal time would be credited against the 

state time that remained to be served beyond the period he already had spent in pre‐

trial detention.  He would have received such credit, shortening his total incarceration, 

if he had been allowed to serve his federal time prior to the balance of his state sentence.  

Instead, however, Allen remained in state custody and was not transferred to federal 


                                             ‐3‐ 
custody until after he was paroled from his state sentence.  Allen contends that he pled 

guilty based on his attorneyʹs representations that Allen would receive the benefit of 

concurrent sentences, but in fact, his attorney failed to secure that benefit for him. 

               We are unable to judge Allenʹs claim of ineffective assistance on the 

current factual record.  We therefore affirm the judgment of the district court without 

prejudice to Allen renewing his claim in a habeas petition.  Because Allenʹs federal 

imprisonment might conceivably end before habeas proceedings could be completed, 

we also note the governmentʹs suggestion that Allen ʺpetition the Bureau of Prisons to 

credit his federal sentence for the period he spent in State custody after being finally 

sentenced on the State charge.ʺ  Appellee Br. at 10.   

              For the foregoing reasons, we AFFIRM the judgment of the district court. 

                                            
                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk 




                                             ‐4‐